Cimini, J.
This is an- action in contract to recover for goods sold ah. delivered. There áre- -two defendants, Mél Christo,- a sub-contractor, and the Brian-ítoyál Company, the géneral contractor in a housing project.
The plaintiff alleges ■ that said Brian-Royal Co. for the purpose of inducing the plaintiff to deliver goods and materials to said Mel Christo, promised to pay for any bills incurred by Christo in case he, said Christo, failed to pay.
The defendant, Brian-Royal Co., filed a demurrer and answer.
The demurrer, in substance, pleaded G.L. c. 259, § 1 which states, in effect, that a special *94promise to pay the debt of another shall be in writing.
James J. Brown for Plaintiff
Barry J. Gordon for Defendant
The answer, among other things, pleaded lack of any business dealings or agreements and the Statute of Frauds.
A claim for a draft report and a draft report were duly filed by the defendant Brian-Royal Co. before a hearing was held on the merits.
After said hearing on the merits, both parties filed Requests for Rulings of Law.
The court allowed all of the Requests for Rulings of Law of the plaintiff and denied all of the Requests for Rulings of Law of the defendant, Brian-Royal Co., without making specific findings of fact at that time.
It is our feeling that this (making findings of fact) should have been done and this case is hereby ordered returned to the District Court of Franklin for re-trial.
The clerk of said court is directed to make the following entry upon the docket of said court.
Prejudicial error found. Case remanded to said Court for re-trial.